DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0265774 A1.


Response to Amendment
The amendment filed on 09/23/2021 has been entered:
Claim 1 – 5, 7 – 9 and 21 – 26 remain pending in the application;
Claim 1, 21 and 26 are amended;
Claim 6 is cancelled.

Applicant’s amendments to claim OVERCOME each and every 112(b) claim rejections set forth in the Non-Final Office Action mailed on 05/24/2021, the corresponding 112(b) claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 9 and 21 – 26 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 21, applicant amended the claim to include limitations “wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector”, and submitted on p.6 – 7 that “The cited references, either alone or in any reasonable combination, fail to disclose at least this recitation as well as the other amended features of the claimed invention.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments changed the scope of claims, new reference Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter “Crawford718”) is introduced in new grounds of rejection to teach the claim limitations in combination with all other cited reference (see detail in later 103 rejection).
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s argument submitted on p.7 rely exclusively on supposed deficiency with respect to the rejection of parent claim 1 and 21. This argument is moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.6 – 7 have been fully considered but they are moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1 – 3, 8, 9, 21 – 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2016/0151120 A1; published on 06/02/2016) (hereinafter "Kostrzewski"), and further in view of Lueth et al. (DE 10117403 C2; published on 10/02/2003) (hereinafter "Lueth") and Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter “Crawford718”).

Regarding claim 1, Kostrzewski teaches a method for determining an extent of matter removed from a targeted anatomical structure ("The disclosed technology includes the robotic surgical system used to remove a target volume from a patient." [0073]), the method including:
acquiring an initial representation of a targeted anatomical structure ("Intra-operative medical images of the target anatomy may be obtained. Alternatively, images are acquired pre-operatively." [0073]), wherein the targeted anatomical structure is an intervertebral disc disposed in an intervertebral space between adjacent vertebral bodies (“… removing a least a portion of the spinous process, discs, facets, facet joints, pedicles, and/or vertebral bodies” [0038]);
removing matter from the targeted anatomical structure ("The disclosed technology provides an effective and quick way for the surgeon to define volume to be removed and thereafter remove the volume." [0073]);
multipoint, planar marker} may be attached thereto via the peg." [0006]; "… the peg 808 supports a navigation tracker such the navigation marker … The navigation marker may be, for example, navigation tracker such as the Dedicated NavLock™ tracker from Medtronic, Inc." [0096]; the NavLock tracker is a tracking array);
determining a relative position of the instrument within the targeted anatomical structure via the tracking array ("The navigation marker may be used by navigation camera to track the surgical instrument." [0096]; "… these points are collected using the robot …" [0112]);
recording the relative position of the instrument within the targeted anatomical structure to determine a final representation of the targeted anatomical structure ("… these points are collected using the robot in manual or lose control as described in relation to FIG. 9." [0112]); and
attaching the instrument to a robotic arm ("A surgical tool holder 408, in some implementations, is connected {e.g., removably; e.g., directly or indirectly} to the robot arm 404." [0081]; "The tool holder 408, in some implementations, is a surgical tool holder that may be used to hold various surgical tools and/or allow insertion of one or more surgical tools/implements therethrough." [0083]; see Fig.4), the robotic arm guiding the instrument within the targeted anatomical structure ("Next, the robot can be 
wherein the robotic arm includes an end effector configured to receive the instrument (“The robotic arm may include a force control end-effector configured to hold a surgical tool.” [0078]).
Kostrzewski fails to explicitly teach the step of determining the extent of matter removed from the targeted anatomical structure by comparing the initial representation of the targeted anatomical structure with the final representation of the targeted anatomical structure, wherein the final representation of the targeted anatomical structure is determined by recording a path travelled by the shaft and the tip of the instrument in the intervertebral space after removing the matter; and wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector.
However, in the same field of endeavor, Lueth teaches the steps of:
navigating an instrument within the targeted anatomical structure, wherein the instrument includes a tracking array ("Manually or with the help of kinematics, tissue is now removed with the effector 2 , whereby - preferably with a computer - the positions 
determining a relative position of the instrument within the targeted anatomical structure via the tracking array ("A measuring marking 7 is also present on the handpiece 1. A position and / or position measuring system 16 is used, which makes it possible to measure the relative position of the markers and thus also the marking reference systems 8." [0075]);
recording the relative position of the instrument within the targeted anatomical structure to determine a final representation of the targeted anatomical structure ("Thus, the position 3 of the tissue-removing effector geometry can be measured quasi-continuously with the navigation systems relative to the position 4 of the object tissue 5 via a coordinate transformation … whereby - preferably with a computer - the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of object geometry 5 and from the superimposition of the effector geometries Knitting geometry 9 the geometry of the worn tissue volume 10 is calculated." [0075]); and
determining the extent of matter removed from the targeted anatomical structure by comparing the initial representation of the targeted anatomical structure with the final representation of the targeted anatomical structure ("In the image, the difference volume 13 can be seen, which is determined from the geometry of the current fitting body 12 and the current cutting volume 10 by cutting. The difference volume 13 or the difference geometry can be visualized on a screen …" [0065]; see also Fig.4), wherein the final 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).
Kostrzewski in view of Lueth fails to explicitly teach wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector.
However, in the same field of endeavor, Crawford718 teaches wherein the end effector includes a plurality of tracking markers positioned on the surface of the end 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford718; [0159]).

Regarding claim 2, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 1, and Kostrzewski further teaches wherein the tip of the instrument is enlarged relative to a shaft of the instrument ("… a drill bit 602 as shown in FIG. 6 …" [0087]; see the size of tip relative to shaft in Fig.6 and 7).

Regarding claim 3, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 1, and Kostrzewski further teaches wherein the tracking array determines a position of the shaft of the instrument for tracking the relative position of the instrument within the targeted anatomical structure ("… the peg 808 is a single pin as shown in FIG. 8. In other implementations, the peg 808 supports a navigation tracker such the navigation marker is viewable by a navigation camera along an entire range of movement of the tool support through the holder 802. The navigation marker may be used by navigation camera to track the surgical instrument." [0096]).


In addition, Lueth further teaches matter is removed from the targeted anatomical structure during the step of removing and the step of navigating ("Manually or with the help of kinematics, tissue is now removed with the effector 2, whereby - preferably with a computer - the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of object geometry 5 and from the superimposition of the effector geometries ..." [0075]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).

Regarding claim 9, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 1, and Kostrzewski further teaches navigating the 

Regarding claim 21, Kostrzewski teaches method of for determining an extent of matter removed from a targeted anatomical structure ("The disclosed technology includes the robotic surgical system used to remove a target volume from a patient." [0073]), the method including:
removing matter from the targeted anatomical structure ("The disclosed technology provides an effective and quick way for the surgeon to define volume to be removed and thereafter remove the volume." [0073]) with a surgical cutting tool ("... the surgical tool 410 is a drill that is directly connected to the tool holder 408, thereby securely holding a drill for removing a volume from a patient." [0083]), wherein the targeted anatomical structure is an intervertebral disc disposed in an intervertebral space between adjacent vertebral bodies (“… removing a least a portion of the spinous process, discs, facets, facet joints, pedicles, and/or vertebral bodies” [0038]);
after the matter has been removed (“… a surgeon first removes the spinous process 902 …” [0110]), navigating within the targeted anatomical structure a non-cutting probe (“Next, the surgeon identifies the extremities of the volume to be removed {shown in blue and labeled as 904}. The surgeon can do this by using a navigation pointer and pointing to separate points {e.g. points {1}, {2}, {3}, {4}, {5}, {6}, and {7}} on the patient anatomy …” [0110]) including a tracking array ("A navigational marker {e.g., a multipoint, planar marker} may be attached thereto via the peg." [0006]; "… the peg 
recording a relative position of the probe within the targeted anatomical structure via the tracking array as the probe is navigated within the targeted anatomical structure ("… these points are collected using the robot in manual or lose control as described in relation to FIG. 9." [0112]); and
wherein a surgical tool is coupled to a robotic arm of a robotic system ("A surgical tool holder 408, in some implementations, is connected {e.g., removably; e.g., directly or indirectly} to the robot arm 404." [0081]; "The tool holder 408, in some implementations, is a surgical tool holder that may be used to hold various surgical tools and/or allow insertion of one or more surgical tools/implements therethrough." [0083]; see Fig.4), the robotic arm includes an end effector (“The robotic arm may include a force control end-effector configured to hold a surgical tool.” [0078]).
Kostrzewski fails to explicitly teach the step of determining the extent of matter removed from the targeted anatomical structure based on the record positions of the probe; wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector.
However, in the same field of endeavor, Lueth teaches the steps of determining the extent of matter removed from the targeted anatomical structure based on the record positions of the probe (“… the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).
Kostrzewski in view of Lueth fails to explicitly teach wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector.
However, in the same field of endeavor, Crawford718 teaches wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector (“… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 …” [0133]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford718; [0159]).

Regarding claim 22, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 21, and Lueth further teaches wherein the step of determining includes determining the extent of matter removed ("In the image, the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).



Regarding claim 24, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 21, and Kostrzewski further teaches the step of providing an indication (“It is important to indicate to user the volume that has be removed 1004 and remaining volume 1006. This may be shown on a display of the robot or on a display separate from the robot.” [0118]; here the display is a visual indication) based on the relative position of the probe within the targeted anatomical structure (“A surgeon can supervise the robot by looking at the actual position on the 

Regarding claim 26, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 1, and Crawford718 further teaches wherein the end-effector includes infrared light- emitting diodes to track the position of the end-effector (“… a commercially available infrared optical tracking system 3417, such as Optotrak® … In some embodiments in which the surgical robot system 1 comprises a conventional infrared optical tracking system 3417, the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 … ” [0133]; “Other suitable technologies include infrared-emitting marker systems such as Optotrak …” [0333]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford718; [0159]).


Claim 4, 5, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Lueth and Crawford718, as applied in claim 1 and 21 respectively, and further in view of Palmatier et al. (US 2017/0209286 A1; filed on 01/22/2016) (hereinafter "Palmatier").

Regarding claim 4, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 1, except wherein the tracking array determines a position of the tip of the instrument for tracking the relative position of the instrument within the targeted anatomical structure.
However, in the same field of endeavor, Palmatier teaches wherein the tracking array determines a position of the tip of the instrument for tracking the relative position of the instrument within the targeted anatomical structure ("Fiducial 110 generates signals representing a two dimensional position of end 106, end 18 and/or spinal implant 150. In some embodiments, fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue." [0054]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. Doing so would make it possible to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).


However, in the same field of endeavor, Palmatier teaches wherein the tracking array determines a position of the tip of the instrument ("Fiducial 110 generates signals representing a two dimensional position of end 106, end 18 and/or spinal implant 150. In some embodiments, fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue." [0054]) and the shaft of the instrument for tracking the relative position of the instrument within the targeted anatomical structure ("Emitter array 82 is configured for generating a signal to a sensor array 202, as shown in FIG. 10 and described herein, representing a three-dimensional spatial position and/or a trajectory of inserter 12 and/or spinal implant 150 relative to a portion of a patient's anatomy and/or a depth of inserter 12 and/or spinal implant 150 within the patient's anatomy for display on a monitor." [0049]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. Doing so would make it possible to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).

Regarding claim 7, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 1, and Lueth further teaches wherein a position of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).
Kostrzewski in view of Lueth and Crawford718 fails to explicitly teach wherein a terminal end of the instrument includes an articulable joint, and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint, further comprising actuating the articulable joint of the instrument to pivot a tip of the instrument within the targeted anatomical structure.
However, in the same field of endeavor, Palmatier teaches wherein a terminal end of the instrument includes an articulable joint ("… spinal implant 150 includes a cavity configured for disposal of a pin 156 to facilitate rotating and/or pivoting of spinal implant 150 relative to end 18." [0061]), and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint ("... fiducial 110 generates signals representing a two dimensional rotate and/or adjust position of spinal implant 150 relative to end 18 …" [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. Doing so would make it possible to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).

Regarding claim 25, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 21, except wherein a terminal end of the probe includes an articulable joint, and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint, further comprising determining a position of the articulable joint based on the secondary tracking marker.
However, in the same field of endeavor, Palmatier teaches wherein a terminal end of the probe includes an articulable joint ("… spinal implant 150 includes a cavity configured for disposal of a pin 156 to facilitate rotating and/or pivoting of spinal implant 150 relative to end 18." [0061]), and the instrument includes a secondary tracking 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. Doing so would make it possible to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793